--------------------------------------------------------------------------------

EXHIBIT 10.12


INDEPENDENT BANK CORPORATION LONG-TERM INCENTIVE PLAN


TSR PERFORMANCE SHARE AWARD AGREEMENT


This certifies that Independent Bank Corporation (the "Company") has on February
7, 2014 (the "Award Date"), granted to   (the "Participant") an award (the
"Award") of ______________ Performance Shares (the "Target Performance Shares")
pursuant to and under the Independent Bank Corporation Long-Term Incentive Plan
(the "Plan") and subject to the terms set forth in this agreement (the
"Agreement"). A copy of the Plan has been delivered to the Participant.  The
Plan is incorporated into this Agreement by reference, and in the event of any
conflict between the terms of the Plan and this Agreement, the terms of the Plan
will govern.  Any terms not defined herein will have the meaning set forth in
the Plan.



 
1.
Definitions.



(a)           "Actual Performance Shares" means the number of Performance Shares
earned and vested in accordance with Section 2 and payable to the Participant
under Section 5 of this Agreement.


(b)           "Cause" means:
 
(i)            A material breach by the Participant of those duties and
responsibilities of the Participant which do not differ in any material respect
from the duties and responsibilities of the Participant during the 90-day period
immediately prior to such breach (other than as a result of incapacity due to
physical or mental illness) which is demonstrably willful and deliberate on the
Participant's part, which is committed in bad faith or without reasonable belief
that such breach is in the best interests of the Company and which is not
remedied in a reasonable period of time after receipt of written notice from the
Company specifying such breach; or

(ii)            The commission by the Participant of a felony involving moral
turpitude.


(c)           "Common Stock" means the Company's no par value per share common
stock.


(d)           "Peer Group Index" means the SNL US Bank $1 billion to $5 billion
Index published by SNL or any successor index approved by the Committee.
 
(e)           "Peer Group Index TSR" means total shareholder return of the Peer
Group Index, as determined by SNL for such Peer Group Index, or as may be
determined by the Committee in a manner consistent with determining TSR for the
Company.


(f)            "Performance Period" means the period of three (3) consecutive
Years on the Award Date.


(g)           "Performance Share" means the right to receive one (1) share of
Common Stock subject to certain restrictions and on the terms and conditions
contained in this Agreement and the Plan.


(h)           “Total Shareholder Return” or “TSR” with respect to the Company
shall mean the quotient of (a) the Average Fair Market Value of the Company's
Common Stock on the last day of the Performance Period divided by (b) the
Average Fair Market Value of the Company's Common Stock on the Award Date.  For
purposes of calculating the Company's TSR, the Average Fair Market Value on the
last date of the Performance Period shall be adjusted to reflect any and all
cash, stock or in-kind dividends paid on the Company's Common Stock during the
Performance Period.  Average Fair Market Value shall mean the average of the
Fair Market Value (as defined in the Plan) of the Company's Common Stock during
the ten (10) trading day period immediately prior to the Award Date and the last
day of the Performance Period, as applicable.


2.            Determination of Actual Performance Shares.  The Actual
Performance Shares which may be earned and vested by Participant shall equal (a)
the number of Target Performance Shares, multiplied by (b) the Earnout
Percentage, as determined under this Section 2.


1

--------------------------------------------------------------------------------

(a)          Determination of TSR.


(i)            Determination of Company TSR.  Within sixty (60) days after the
end of the Performance Period, the Committee will determine the Company’s TSR
during the Performance Period.


(ii)          Determination of Peer Group Index TSR.  Within sixty (60) days
after the end of the Performance Period, the Committee will determine the Peer
Group Index TSR during the Performance Period.


(b)           Calculation of Earnout Percentage.  The Earnout Percentage shall
be determined in accordance with the following:
 

The Earnout Percentage is: If the Company's TSR is:   
Two-times or more than the Peer Group
 

 
Index TSR (Maximum Performance)
   
200
%
1.5 times the Peer Group Index TSR
   
150
%
Equal to the Peer Group Index TSR
       
(Target Performance)
   
100
%
One-half of the Peer Group Index TSR
       
(Threshold Performance)
   
50
%
Below one-half of the Peer Group Index TSR
   
0
%



The Earnout Percentage between the above performance levels shall be determined
based on straight line interpolation.


(c)           Calculation of Actual Performance Shares after a Change in
Control.  If a Change in Control occurs during the Performance Period, the
Committee will determine the Participant's Actual Performance Shares in
accordance with the following:


(i)            The Committee will determine the TSR for the Company and the Peer
Group Index TSR for the period beginning on the first day of the Performance
Period and ending on the date immediately prior to the effective date of the
Change in Control (the "Adjusted Performance Period").


(ii)           The Committee shall determine the Earnout Percentage under the
formula set forth in Section 2(b) above during the Adjusted Performance Period
(the "Adjusted Earnout Percentage").


(iii)          The Actual Performance Shares shall equal the product of (a) the
number of Target Performance Shares, and (b) the Adjusted Earnout Percentage,
multiplied by a fraction, the numerator of which is the number of days in the
Adjusted Performance Period and the denominator of which is 1,095.


(d)          Certification.  Not later than ninety (90) days after the end of
the Performance Period or five (5) days after the Adjusted Performance Period,
as applicable, the Committee shall determine the Actual Performance Shares and
shall certify such finding to the Company and the Participant.


3.             Adjustments to Actual Performance Shares Following Termination of
Employment.


(a)           Termination Due to Death, Disability or Termination Without
Cause.  In the event that the Participant's employment with the Company or a
Subsidiary terminates prior to the end of the Performance Period due to:
2

--------------------------------------------------------------------------------

(i)            Death;
(ii)           Disability; or
(iii)         Termination by the Company or a Subsidiary without Cause,


the Participant's Actual Performance Shares will equal the Actual Performance
Shares determined under Section 2 multiplied by a fraction, the numerator of
which is the number of full calendar months, beginning on the first day of the
Performance Period and ending on the date of the Participant's termination of
employment, and the denominator of which is 36.


(b)           Termination Due to Retirement Prior to the Last Year of
Performance Period.  In the event that the Participant's employment with the
Company or a Subsidiary terminates prior to the end of the Performance Period
due to Retirement prior to the end of the second Year of the Performance Period,
the Participant's Actual Performance Shares will be equal to the Actual
Performance Shares determined under Section 2, multiplied by a fraction, the
numerator of which is the number of full calendar months, beginning on the first
day of the Performance Period and ending on the date of the Participant's
Retirement, and the denominator of which is 36.


(c)           Termination Due to Retirement After the Second Year of the
Performance Period.  In the event the Participant terminates employment with the
Company or a Subsidiary during the Performance Period due to Retirement on or
after the last date of the Second Year of the Performance Period, no adjustment
to the Actual Performance Shares shall be made.


(d)           Termination of Employment for Other Reasons.  In the event that
the Participant's employment with the Company or a Subsidiary terminates prior
to the end of the Performance Period for any reason other than Death,
Disability, Retirement, or Termination by the Company or a Subsidiary without
Cause, then Participant's rights to all of the Target Performance Shares granted
in this Award will be immediately and irrevocably forfeited upon such
termination of employment.


4.             Rights of the Participant with Respect to Performance Shares.


(a)           No Shareholder Rights.  The Performance Shares granted pursuant to
this Award do not and will not entitle Participant to any rights of a
shareholder of Common Stock, including the right to receive dividends.  The
rights of the Participant with respect to the Performance Shares will remain
forfeitable at all times prior to the end of the Performance Period and as
otherwise provided in the Plan.  Prior to conversion of Performance Shares into
Common Stock, such Performance Shares will represent only an unsecured
obligation of the Company.


(b)          Conversion of Performance Shares; Issuance of Common Stock.  No
shares of Common Stock will be issued to Participant prior to the date on which
the Performance Shares vest and become Actual Performance Shares under the
provisions of Section 2 of this Agreement.  Neither this subsection (b) nor any
action taken pursuant to or in accordance with this subsection (b) will be
construed to create a trust of any kind.  After any Performance Shares vest and
become Actual Performance Shares and any tax withholding obligations related to
such Actual Performance Shares have been satisfied pursuant to Section 7, the
Company will, within 60 days thereafter, cause to be issued to the Participant
or the Participant's legal representatives, beneficiaries or heirs, as the case
may be, a stock certificate or book entry representing the number of shares of
Common Stock in payment of such vested whole Actual Performance Shares.  The
value of any fractional Performance Share will be paid in cash at the time
certificates are delivered to Participant in payment of the Actual Performance
Shares based on the Fair Market Value of a share of Common Stock on the day
preceding the date of distribution.


5.             Restriction on Transfer.


(a)           The Performance Shares and any rights under this Award may not be
sold, assigned, transferred, pledged, hypothecated or otherwise disposed of by
Participant otherwise than by will or by the laws of descent and distribution,
and any such purported sale, assignment, transfer, pledge, hypothecation or
other disposition will be void and unenforceable against the Company. 
Notwithstanding the foregoing, Participant may, in the manner established by the
Committee, designate a beneficiary or beneficiaries to exercise the rights of
Participant and receive any property distributable with respect to the
Performance Shares upon the death of Participant.


3

--------------------------------------------------------------------------------

(b)           No transfer by will or the applicable laws of descent and
distribution of any Performance Shares that vest by reason of Participant's
death will be effective to bind the Company unless the Committee will have been
furnished with written notice of such transfer and a copy of the will or such
other evidence as the Committee may deem necessary to establish the validity of
the transfer.


6.             Adjustments to Performance Shares for Certain Corporate
Transactions.  Adjustments to Performance Shares will be determined in
accordance with this Section 6.


(a)           The Committee will make an appropriate and proportionate
adjustment to the number of Target Performance Shares granted under this Award
if:


(i)            The outstanding shares of Common Stock are increased or
decreased, as a result of merger, consolidation, sale of all or substantially
all of the assets of the Company, reclassification, stock dividend, stock split,
reverse stock split with respect to such shares of Common Stock or other
securities, or


(ii)            Additional shares or new or different shares or other securities
are distributed with respect to such shares of Common Stock or other securities
or exchanged for a different number or kind of shares or other securities
through merger, consolidation, sale of all or substantially all of the assets of
the Company, reorganization, recapitalization, reclassification, stock dividend,
stock split, reverse stock split or other distribution with respect to such
shares of Common Stock or other securities.


(b)            The Committee may make an appropriate and proportionate
adjustment in the number of Target Performance Shares granted under this Award
if the outstanding shares of Common Stock are increased or decreased as a result
of a recapitalization or reorganization not included within subsection (a)
above.


7.             Tax Withholding.


(a)           In order to comply with all applicable federal, state, and local
tax withholding laws or regulations, the Company may take such action as it
deems appropriate to ensure that all applicable federal, state, and local
payroll, withholding, income or other taxes, which are the sole and absolute
responsibility of Participant, are withheld or collected from Participant.


(b)           In accordance with the terms of the Plan, and such rules as may be
adopted by the Committee under the Plan, Participant may elect to satisfy
Participant's federal, state, and local tax obligations arising from the receipt
of, or the lapse of restrictions relating to, the Performance Shares, by any of
the following means or by a combination of such means set forth below.  If the
Participant fails to notify the Company of his or her election, the Company will
withhold shares of Common Stock as described in paragraph (ii), below.


(i)            Tendering a payment to the Company in the form of cash, check
(bank check, certified check or personal check) or money order payable to the
Company;


(ii)            Authorizing the Company to withhold from the shares of Common
Stock otherwise to be delivered to the Participant a number of such shares
having a Fair Market Value as of the date that the amount of the tax to be
withheld is to be determined (the "Tax Date) less than or equal to the minimum
amount of the Company's withholding tax obligation; or


(iii)         Delivering to the Company unencumbered shares of Common Stock
already owned by Participant having a Fair Market Value, as of the Tax Date,
less than or equal to the minimum amount of the Company's withholding tax
obligation.  Any shares of Common Stock already owned by Participant referred to
in this paragraph (iii) must have been owned by Participant for no less than six
(6) months prior to the date delivered to the Company if such shares of Common
Stock were acquired upon the exercise of an Option or upon the vesting of
Restricted Stock or other Restricted Stock Units.


4

--------------------------------------------------------------------------------

The Company will not deliver any fractional share of Common Stock but will pay,
in lieu thereof, will round the number of shares up or down to the nearest
number of full shares.  Participant's election must be made on or before the Tax
Date.
 
8.            Miscellaneous.


(a)          Neither this Award Agreement nor the Plan confers on Participant
any right with respect to the continuance of employment by the Company or any
Subsidiary, nor will there be a limitation in any way on the right of the
Company or any Subsidiary by which Participant is employed to terminate his or
her employment at any time.


(b)          In the event of a restatement of the Company’s consolidated
financial statements for any interim or annual period (“Restatement”), the
Committee may determine that the Award exceeds the amount that would have been
awarded or received had the Restatement been known at the time of the original
Award or at the time of vesting of any Actual Performance Shares. In the event
that the Committee makes such a determination, the Company shall have the right:
(i) in the instance of a Participant whose misconduct or violation of a Company
policy causes such Restatement (“Cause”), to terminate, require forfeiture of,
or adjust any Awards made to Participant and to require the repayment of any
gain on any Award or on any Actual Performance Shares, realized within twelve
(12) months of the Restatement and; (ii) in the instance where a Participant is
an officer subject to Section 16 of the Securities and Exchange Act of 1934, and
without regard to whether such Participant caused the Restatement, to adjust any
vested or unvested Award made during the period covered by the Restatement to
reflect the impact of the Restatement. Both cause and the amount of adjustment
and/or repayment shall be determined by the Committee in its sole discretion and
its decision shall be final and binding upon the Participant(s).


(c)           The Company will not be required to deliver any shares of Common
Stock upon vesting of any Actual Performance Shares until the requirements of
any federal or state securities laws, rules or regulations or other laws or
rules (including the rules of any securities exchange) as may be determined by
the Company to be applicable are satisfied.


(d)           An original record of this Award and of the Participant’s
acceptance and acknowledgement will be held on file by the Company. This
Agreement and the Participant’s acknowledgement may be made by either paper or
electronic format as specified by the Company. To the extent there is any
conflict between the terms contained in this Agreement and the terms contained
in the original held by the Company, the terms of the original held by the
Company will control.


 
INDEPENDENT BANK CORPORATION
 
 
 
By
 
 
 
 
Its
 

 
ACCEPTANCE AND ACKNOWLEDGEMENT


I accept the Award described herein and in the Plan, acknowledge receipt of a
copy of this Agreement and the Plan, and acknowledge that I have read them
carefully and that I fully understand their contents.
 
PARTICIPANT


Dated
 


 
5

--------------------------------------------------------------------------------